Citation Nr: 0328300	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office  (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1965 to February 
1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 rating action by the RO 
that denied service connection for PTSD.  In a December 2002 
rating action the RO denied service connection for bilateral 
defective hearing loss and tinnitus and also denied an 
increased rating for urethral calculus.  After the veteran 
submitted a timely Notice of Disagreement from this rating 
action, he was provided a statement of the case pertaining to 
these issues in March 2003.  The veteran did not submit a 
substantive appeal thereafter and those issues have not been 
certified to the Board.  Accordingly the issues of service 
connection for bilateral defective hearing loss and tinnitus 
and the issue of an increased rating for urethral calculus 
are not before the Board for appellate consideration.  
Fenderson v. West, 12 Vet. App. 119, 131 (1999); cf. 
VAOPGCPREC 9-1999; 64 Fed. Reg. 52,376 (1999).

In May 2003 the veteran was afforded videoconference hearing 
before the undersigned.  A transcript of this hearing is of 
record.  


REMAND

The current record shows that the veteran has been diagnosed 
as having PTSD during VA outpatient treatment and treatment 
at a Vet Center.  However, on VA psychiatric examination in 
October 2001, the examiner concluded that the veteran did not 
have sufficient symptomatology to warrant a diagnosis of 
PTSD.  The veteran has reported a stressor consisting of 
witnessing the death of his best friend while serving in 
Vietnam.  Service department records confirm that a person 
with the name of the veteran's best friend was killed in 
action while serving in the veteran's unit.

The VA examiner did not have the benefit of records of 
subsequent treatment during which the veteran was found to 
meet the criteria for a diagnosis of PTSD.  The veteran and 
his representative have asserted that the VA examination was 
inadequate.

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
Claimants are provided one year from the date of such notice 
to submit evidence necessary to substantiate their claims.  
38 U.S.C.A. § 5103(b).  The notice requirement is not 
satisfied unless VA can point to a specific document in the 
claims folder in which such notice was provided.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran has not yet received the notice required by 
Quartuccio.

The veteran has received extensive treatment for his 
psychiatric symptomatology at a Vet Center.  Although the 
record includes summaries of his treatment, the clinical 
records of this treatment are not currently in the claims 
folder.  


1.  The RO should provide the veteran 
with a VCAA notice letter. 

2.  The RO should obtain the complete 
clinical record documenting the veteran's 
treatment for PTSD at the Vet Center in 
Princeton, West Virginia.

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
psychiatric examination to determine whether he 
meets the criteria for a diagnosis of PTSD. Send 
the claims folder to the examiner for review.  The 
examiner should note in the examination report that 
the claims folder was reviewed.  At the conclusion 
of the psychiatric examination and after a careful 
review of the claims folder, the psychiatric should 
determine whether the veteran meets the criteria 
for a diagnosis of PTSD and if so, comment on the 
stressor(s) that support the diagnosis.
 
4.  The RO should re-adjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


